DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/20/2022, 10/29/2021, 08/20/2021, 07/27/2021, 06/02/2021, 03/10/2021, and 03/10/2021, have being considered by the examiner.


Claim Objections
Claims 23, and 34, are objected to because of the following informalities:
In Claims 23, and 34, Line 2, and 4 respectively the term “the position alignment system is further configured guide,” should be changed to, “the position alignment system is further configured to guide,” in order to correct typographical error 
Appropriate correction is required. 


Claim Interpretation
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Claims 1, 7, 10, 12, 15, 17, 20-23, 26-28, 31-36, and 41-42, recites limitations that invoke 35 U.S.C. 112(f):
Claims 1, 26, and 42; recites the limitation, “a support assembly configured to….” [Line 3,].
Claims 1, 26, and 36, 42; recites the limitation, “a plurality of light sources configured to….” [Line 6, 10].
Claims 7, and 42; recites the limitation, “a body support portion configured to….” [Line 2-3, 5].
Claim 10; recites the limitation, “a locking member configure to….” [Line 2].
Claim 12; recites the limitation, “the support assembly is further configured to….” [Line 1-2].
Claims 15, 26, ; recites the limitation, “a position alignment system configured to…..” [Line 1-2 and 11].
Claims 16, 27; recites the limitation, “a body engagement member configured to…..” [Line 2, 1-2].
Claims 17, 28, ; recites the limitation, “an imaging device configured to …..” [Line 12].
Claims 17, 21-22, 26, 28, and 32-33; recites the limitation, “the position alignment system is configured to …..” [Line 4].
Claims 20, 31, ; recites the limitation, “a position alignment system configured to:…..” [Line 1-2].
Claims 23, 34; recites the limitation, “a position alignment system configured guide…..” [Line 1-2 and 4].
Claims 23, 34; recites the limitation, “a position alignment system configured guide…..” [Line 1-2 and 4].
Claim 35; recites the limitation, “the wearable assembly is configured to…..” [Line 1-2 and 4].
Claim 36; recites the limitation, “providing, by the position alignment system, a notification …..” [Line 1-2 and 4].
Claim 37; recites the limitation, “guiding, by the position alignment system, the user to adjust …..” [Line 1-2 and 4].
Claims 38, 41; recites the limitation, “acquiring, by the position alignment system, image data…..” [Line 1-2 and 4].
Claim 38; recites the limitation, “identifying, by the position alignment system…..” [Line 1-2 and 4].
Claims 38 and 41; recites the limitation, “determining, by the position alignment system …..” [Line 1-2, 4 and 8].
Claim 41; recites the limitation, “comparing, by the position alignment system, …..” [Line 1-2, 4 and 6].
Claim 42; recites the limitation, “a support member…..configured to, …..” [Line 7-8].

Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure (or material or acts) for performing the recited function to satisfy the definiteness requirement of 35 U.S.C. 112(b) described in the specification as performing the claimed function, and equivalents thereof.
After a careful analysis, as disclosed above, and a careful review of the specification the following limitations in claims 1, 7, 10, 12, 15, 17, 20-23, 26-28, 31-36, and 41-42;

(i) “a support assembly” (Fig. 7, #702. Paragraph [0077]- a support assembly is describe as associated with a unit that may include, for example, an open-mesh (e.g., web-like) structure, a closed-surface structure (e.g., a flex circuit), and/or any other suitable assembly, thus have sufficient structure or material or web-like.).

(ii) “a plurality of light sources” (Fig. 1, #110. Paragraph [0033]- a plurality of light sources is describe as associated with a unit that light source 110 may be implemented by one or more laser diodes, distributed feedback (DFB) lasers, super luminescent diodes (SLDs), light emitting diodes (LEDs), diode-pumped solid-state (DPSS) lasers, super luminescent light emitting diode (sLEDs), vertical-cavity surface-emitting lasers (VCSELs), titanium sapphire lasers, a micro light emitting diodes (mLEDs), and/or any other suitable laser or light source configured to emit light in one or more discrete wavelengths or narrow wavelength bands. The plurality of light sources is illustrated in Fig. 1, as a black box #110 thus have sufficient structure or material or acts.).

(iii) “a body support portion” (Fig. 8-9, #804. Paragraph [0081]- a body support portion is describe as associated with a unit that may have any other suitable shape or configuration that allows body support portion 804 to be worn on and/or conform to the user's head or body (e.g., earpieces, nosepiece, etc.). Body support portion 804 may be formed of any suitable material and may be flexible or rigid as may serve a particular implementation. In some examples, body support portion 804 is adjustable to achieve a desired fit on the user's head. The body support portion #804 have sufficient structure or material or acts.).

(iv) “a locking member” (Fig. 8-9. Paragraph [0084-0085]- a locking member is describe as associated with a locking mechanism (e.g., a ratchet or worm gear). In some examples, the position of wearable assembly 902 on support member 806 may be locked by a locking mechanism (e.g., a cord lock, a tension lock, a friction lock, etc.). The locking member have sufficient structure or material or acts.).

(v) “a position alignment system” (Fig. 13, #1306 and Fig. 15 #1506. Paragraph [0101-0103 and 0110-0113]- a position alignment system is describe as associated with any mechanical-based, sensor-based, and/or signal-based devices and/or operations to obtain consistent positioning of wearable device 1304 and/or wearable assemblies 1308. As mentioned, position alignment system 1306 may implement mechanical devices and alignment methods. In such examples, wearable device 1304 may include one or more body engagement members configured to engage with (e.g., rest on, touch, fit into, etc.) anatomical features of the user's body to facilitate consistent placement of the wearable device on the user's body. The camera(s) may be implemented by any suitable imaging device. Position alignment system 1306 may identify, based on the captured image(s) depicting the user's body, anatomical features (e.g., the tip of the nose, ears, moles on the user's skin, eyebrows, eyes, the chin, cheekbones, lips, scars, etc.) and record in memory the reference positions, in the captured image(s), of the anatomical features. The next time the user wears the wearable device 1500, position alignment system 1306 may compare the image(s) captured by the cameras with the previously recorded reference positions to determine if the current position of wearable device 1500 is consistent with the prior recorded reference position. The position alignment system has sufficient structure or material or acts, a camera system that is located in an optical measurement system on the front of a headwear that identify body, anatomical features and compare the images from the previous use record in memory.).

(vi) “a body engagement member” (Fig. 14. Paragraph [0104]- a body engagement member is describe as associated with a unit that may include a structure (e.g., a ring, a band, a pad, etc.) configured to rest on the user's inion at the back of the user's head. As another example, the body engagement member may include a chin-straps configured to engage with the user's body under the chin. The body engagement member has sufficient structure or material or acts.).

(vii) “an imaging device” (Fig. 15. Paragraph [0112]- an imaging device is described as the camera(s) may be implemented by any suitable imaging device. The imaging device have sufficient structure or material or acts.).

(viii) “a wearable assembly” (Fig. 6. Paragraph [0065]- a wearable assembly is describe as associated with a unit that includes N light sources 602 (e.g., light sources 602-1 through 602-N) and M detectors 604 (e.g., detectors 604-1 through 604-M). Wearable assembly 600 may include any of the other components of optical measurement system 100 as may serve a particular implementation. N and M may each be any suitable value (i.e., there may be any number of light sources 602 and any number of detectors 604 included in wearable assembly 600 as may serve a particular implementation). The wearable assembly have sufficient structure or material or acts.).

(ix) “a support member” (Fig. 8-9, #806. Paragraph [0083]- a support member is describe as associated with a unit that may be formed of any suitable material and may be flexible, elastic, or rigid. For example, support members 806 may be implemented by elastic cords, flexible nylon straps, rigid rails, or a combination of these.). The support member has sufficient structure or material or acts.).


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure or material or acts to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 24-25, and 42, are rejected under 35 U.S.C. 103 as being unpatentable over Everdell (US 20190175068 A1), hereinafter referenced as Everdell and in view of Jobsis et al. (Patent No.: US 4,321,930 A), hereinafter referenced as Jobsis and in further view of Katnani et al. (Patent No.: US 10,340,408 B1), hereinafter referenced as Katnani.

Regarding claim 1, Everdell teaches an optical measurement system (Fig. 1, #100 called a apparatus. Paragraph [0064]) comprising: 
a wearable device (Fig. 1, and Fig. 6-12, #220 called a device. Paragraph [0108]-Everdell disclose the device 220 is removably received in and connectable to the dock 300. The dock 300 itself may be one of a number of docks 300, each for receiving a respective device 220 and which may be carried on or fixed to some carrier. A specific example of this, in the form of a cap or headgear, will be discussed with reference to FIG. 12.) comprising: 
a support assembly (Fig. 12, #900 called a measuring arrangement. Paragraph [0129]) configured to be worn on a body of a user (Fig. 12. Paragraph [0128]-Everdell discloses FIG. 12 shows an example of a portion of a measuring arrangement 900 for fitting to an animal body fore measuring changes in concentration of a chromophore in the animal body. This example is in the form of a cap or headgear to be worn on the subject's head. Other configurations and arrangements are possible. For example, the measuring arrangement 900 may be in the form of a sleeve for fitting over a limb or a more simple sheet for placing over or wrapping round some other body part. Further in paragraph [0129]-Everdell discloses the measuring arrangement 900 has a sheet-like portion 700. (A portion of this corresponds to the retaining member or sheet 700 discussed with reference to FIG. 11 above.) The sheet-like portion 700 may conveniently be a flexible, stretchable fabric. An example is neoprene.); 
and a wearable assembly (Fig. 12, #300 called docks. Paragraph [0108]) supported by the support assembly (Fig. 12, illustrates the docks #30 are located on the retaining member or sheet #700. Paragraph [0127]-Everdell discloses the device 220 is push-fitted into the dock 300. The light guide arrangement 400 is push-fitted into the main body of the dock 300 from the underside of the retaining sheet 700.).
and comprising: a plurality of light sources (Fig. 10-12, #222 called a light source unit. Paragraph [0110-0111]) configured to emit a plurality of light pulses toward a target within the body of the user (Fig. 10-12. Paragraph [0111]-Everdell discloses each light source unit 222 has or contains at least one light source 223 for emitting light. In an example a light source unit 222 has a plurality of light sources 223. In the specific example shown, each light source unit 222 has three light sources 223. Each light source 223 may emit light having a wavelength in the range of for example around 600 nm to 1000 nm. The light sources 223 may emit light having different wavelengths. That is, in an example, each light source unit 222 has a first light source 223 which can emit light at a first wavelength, a second light source 223 which can emit light at a second wavelength, and a third light source 223 which can emit light at a third wavelength, each wavelength being different. The light sources 223 may be for example light-emitting diodes (LEDs). In use in an example, each of the light sources 223 is powered in turn such that, at least within a particular light source unit 222, only one light source 223 is emitting light at a time. Further in paragraph [0124]-Everdell discloses light guides 402 channel the light from the light source units 222 to the tissue (wherein the tissue is a part within the body of the user.) under investigation and back from the tissue to the light detector units 224. Please read paragraph [0062]); 
and a plurality of detectors (Fig. 10-12, #224 called a light detector unit. Paragraph [0112]) each configured to receive a set of photons included in a light (Fig. 10-12. Paragraph [0112]-Everdell discloses the light detectors 225 are arranged to detect light having a wavelength that is emitted by the light sources 223. In use in an example, each light detector 225 is continually able to detect light.) wherein a position of the wearable assembly on the support assembly is adjustable (Fig. 12. Paragraph [0128]-Everdell discloses this example is in the form of a cap or headgear to be worn on the subject's head. Other configurations and arrangements are possible. For example, the measuring arrangement 900 may be in the form of a sleeve for fitting over a limb or a more simple sheet for placing over or wrapping round some other body part.).  
Although, Everdell teaches a plurality of detectors each configured to receive a set of photons included in a light. Everdell fail explicitly teaches a plurality of detectors each configured to receive a set of photons included in a light included in the plurality of light after the set of photons is scattered by the target.
However, Jobsis explicitly teaches a plurality of detectors each configured to receive a set of photons included in a light included in the plurality of light after the set of photons is scattered by the target (Fig. 12A. Col. 12, Line [17-35]-Jobsis discloses the photo diode circuitry 155 includes a photo diode 170 and a suitably housed conventional filter-amplifying circuit 175 which through connecting wires 176 provide electrical signals related to the light reflected back at the point of light entry. Photo diode circuit 156 includes a similar photo diode 180 and a suitably housed conventional filter-amplifying circuit 185 which through connecting wires 186 provide electrical signals related to the collected reflected and scattered light from the organ or other body portion being observed and which is measured by the circuitry 85.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Everdell of having an optical measurement system comprising: a wearable device comprising: a support assembly configured to be worn on a body of a user; and a wearable assembly supported by the support assembly and comprising: a plurality of light sources configured to emit a plurality of light pulses toward a target within the body of the user; and a plurality of detectors each configured to receive a set of photons included in a light pulse wherein a position of the wearable assembly on the support assembly is adjustable, with the teachings of Jobsis of having wherein a plurality of detectors each configured to receive a set of photons included in a light included in the plurality of light after the set of photons is scattered by the target.
Wherein having Everdell`s optical measurement system comprising of wearable device wherein a plurality of detectors each configured to receive a set of photons included in a light included in the plurality of light after the set of photons is scattered by the target.
The motivation behind the modification would have been to obtain an optical measurement system comprising of wearable device system that enhances the accuracy of light detection since both Everdell and Jobsis are wearable devices that measures optical changes by light penetrating animal tissues, wherein Everdell wearable devices that measures optical changes that allow a user to have a (very) large number of light source-detector pairs that can be obtained with this system provides a great improvement in data quality while Jobsis wearable devices that measures optical changes that is directed to improvements in means for orienting in reference to the body, supporting on and attaching to the body, and shielding from ambient light at the point of attachment the light sources.  Please see Everdell (US 20190175068 A1), Paragraph [0096] and Jobsis et al. (Patent No.: US 4,321,930 A), Col. 2, Line [45-48].
Everdell in view of Jobsis fail to explicitly teach light pulse.
However, Katnani explicitly teaches light pulse (Fig. 1-3A-B and Fig. 8. Col. 6, Line [14-18]-Katnani discloses control circuit 206 may control a gate delay, which specifies a predetermined amount of time control circuit 206 is to wait after an occurrence of a light pulse (e.g., a laser pulse) to put the SPAD in the armed state. To this end, control circuit 206 may receive light pulse timing information, which indicates a time at which a light pulse occurs (e.g., a time at which the light pulse is applied to tissue within the brain).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Everdell in view of Jobsis of having an optical measurement system comprising: a wearable device comprising: a support assembly configured to be worn on a body of a user; and a wearable assembly supported by the support assembly and comprising: a plurality of light sources configured to emit a plurality of light pulses toward a target within the body of the user; and a plurality of detectors each configured to receive a set of photons included in a light pulse wherein a position of the wearable assembly on the support assembly is adjustable, with the teachings of Katnani of having wherein light pulse.
Wherein having Everdell`s optical measurement system comprising light pulse.
The motivation behind the modification would have been to obtain an optical measurement system comprising of wearable device system that enhances the accuracy of light detection and power consumption since both Everdell and Katnani are wearable devices that measures optical changes by light penetrating animal tissues, wherein Everdell wearable devices that measures optical changes that allow a user to have a (very) large number of light source-detector pairs that can be obtained with this system provides a great improvement in data quality while Katnani wearable devices that measures optical changes that minimizes power consumption of a SPAD architecture, less stress is placed on the SPAD architecture over time, which may lead to increased longevity components within the SPAD architecture.  Please see Everdell (US 20190175068 A1), Paragraph [0096] and Katnani et al. (Patent No.: US 10,340,408 B1), Col. 5, Line [42-45].

Regarding claim 2, Everdell and Jobsis in view of Katnani teaches the optical measurement system of claim 1, Everdell further teaches wherein the wearable device comprises a head-mountable component (Fig. 12. Paragraph [0128]-Everdell discloses FIG. 12 shows an example of a portion of a measuring arrangement 900 for fitting to an animal body fore measuring changes in concentration of a chromophore in the animal body. This example is in the form of a cap or headgear to be worn on the subject's head.).  

Regarding claim 3, Everdell and Jobsis in view of Katnani teaches the optical measurement system of claim 1, Everdell further teaches wherein: the support assembly comprises a support member (Fig. 11-12, #800 called a backing plate. Paragraph [0130]); and the wearable assembly is supported on the support member (Fig. 11-12, illustrates the wearables assembly #300 is located on the support member #800. Paragraph [0130]).   

Regarding claim 4, Everdell and Jobsis in view of Katnani teaches the optical measurement system of claim 3, Everdell further teaches wherein one or more of a position, a length, or a tension of the support member is adjustable to adjust the position of the wearable assembly on the support assembly (Fig. 11-12. Paragraph [0130]-Everdell discloses the docks 300 are located at positions that correspond to the region(s) to be studied. In this example, the docks 300 are arranged so as to cover the entire cortex of the (human) subject. Each dock 300 is secured to the sheet-like member 700 in this example by first holding the backing plate 800 against the interior of the sheet-like member 700. The pins 802 of the backing plates 800 are received in and lock against recesses provided in the docks 300 in for example a snap-fit connection. Further in paragraph [0129]-Everdell discloses the measuring arrangement 900 has a sheet-like portion 700. (A portion of this corresponds to the retaining member or sheet 700 discussed with reference to FIG. 11 above.) The sheet-like portion 700 may conveniently be a flexible, stretchable fabric. An example is neoprene (wherein the support member #800 position is changed along with the wearable assembly #300 when the unit is stretched.).).  

Regarding claim 5, Everdell and Jobsis in view of Katnani teaches the optical measurement system of claim 3, Everdell further teaches wherein a position of the wearable assembly is adjustable on the support member (Fig. 11-12. Paragraph [0130]-Everdell discloses the docks 300 are located at positions that correspond to the region(s) to be studied. In this example, the docks 300 are arranged so as to cover the entire cortex of the (human) subject. Each dock 300 is secured to the sheet-like member 700 in this example by first holding the backing plate 800 against the interior of the sheet-like member 700. The pins 802 of the backing plates 800 are received in and lock against recesses provided in the docks 300 in for example a snap-fit connection. Further in paragraph [0129]-Everdell discloses the measuring arrangement 900 has a sheet-like portion 700. (A portion of this corresponds to the retaining member or sheet 700 discussed with reference to FIG. 11 above.) The sheet-like portion 700 may conveniently be a flexible, stretchable fabric. An example is neoprene (wherein the support member #800 position is changed along with the wearable assembly #300 when the unit is stretched.).).  

Regarding claim 6, Everdell and Jobsis in view of Katnani teaches the optical measurement system of claim 3, Everdell further teaches wherein the support member comprises a rail (Fig. 11-12, #802 called a pins. Paragraph [0130]-Everdell discloses the backing plates 800 have a number of upstanding projections or pins 802 which pass through the sheet-like member 700. Corresponding holes 704 may be provided in the sheet-like member 700 to receive the pins 802.).  

Regarding claim 7, Everdell and Jobsis in view of Katnani teaches the optical measurement system of claim 3, Everdell further teaches wherein: the support assembly further comprises a body support portion (Fig. 12, #700 called a retaining member or sheet. Paragraph [0129]) configured to be supported by the body of the user (Fig. 12. Paragraph [0128-0129]); and the support member is adjustably connected to the body support portion (Fig. 11-12. Paragraph [0130]-Everdell discloses the docks 300 are located at positions that correspond to the region(s) to be studied. In this example, the docks 300 are arranged so as to cover the entire cortex of the (human) subject. Each dock 300 is secured to the sheet-like member 700 in this example by first holding the backing plate 800 against the interior of the sheet-like member 700. The pins 802 of the backing plates 800 are received in and lock against recesses provided in the docks 300 in for example a snap-fit connection. Further in paragraph [0129]-Everdell discloses the measuring arrangement 900 has a sheet-like portion 700. (A portion of this corresponds to the retaining member or sheet 700 discussed with reference to FIG. 11 above.) The sheet-like portion 700 may conveniently be a flexible, stretchable fabric. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have the support member adjustably connected to the body support portion since Everdell discloses that each dock 300 is secured to the sheet-like member 700 in this example by first holding the backing plate 800 against the interior of the sheet-like member 700, through snap-fit connections via pins thus allowing repositioning of the support member #800 by disconnecting the pins #802 from the dock #300 and relocating both the dock #300 and the back plate #800 on the sheet-like portion 700 in order to obtain measurements at a wild variation of locations.).  
.   

Regarding claim 8, Everdell and Jobsis in view of Katnani teaches the optical measurement system of claim 1, Everdell further teaches further comprising an additional wearable assembly supported by the support assembly (Fig. 12, Paragraph [0130]-Everdell discloses a number of docks 300 for receiving devices 200 are arranged over the sheet-like member 700. The docks 300 are located at positions that correspond to the region(s) to be studied. In this example, the docks 300 are arranged so as to cover the entire cortex of the (human) subject. Each dock 300 is secured to the sheet-like member 700 in this example by first holding the backing plate 800 against the interior of the sheet-like member 700.); wherein the support assembly comprises an adjustable connector that connects the wearable assembly with the additional wearable assembly (Fig. 1-3 and Fig. 12. Paragraph [0010]-Everdell discloses in an example, the connection arrangement is provided at least in part by a shared bus having plural connector ports to which the device controllers of at least some of the devices are respectively connected. In an example, at least one of the devices has a connector for removably (Wherein the connector is adjustable.) connecting the device to the shared bus. Please also read paragraph [0077 and 0131]).


Regarding claim 9, Everdell and Jobsis in view of Katnani teaches the optical measurement system of claim 1, Although, Everdell teaches plurality of different possible positions of the wearable assembly on the support assembly (Fig. 11-12. Paragraph [0126]-Everdell discloses a portion of a retaining member or sheet 700, which May be a flexible sheet, such as a fabric. The retaining sheet 700 has a number of holes 702 corresponding to the light source units 222 and the light detector units 224. 
Everdell and Jobsis fail to explicitly teach wherein the support assembly comprises position markers to indicate a plurality of different possible positions of the wearable assembly on the support assembly. 
However, Katnani explicitly teaches wherein the support assembly comprises position markers to indicate a plurality of different possible positions of the wearable assembly on the support assembly (Fig. 23. Col. 16, Line [48-56]-Katnani discloses photodetector units 2304 may be attached to headgear 2302 in any suitable manner. For example, headgear 2302 may include a plurality of cutouts within which photodetector units 2304 are configured to fit, a plurality of protrusions on an inner surface of headgear 2302 to which photodetector units 2304 are configured to attached, a plurality of embedded housings configured to enclose individual photodetector units 2304, and/or any other suitable attachment mechanism or element.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Everdell and Jobsis in view of Katnani of having an optical measurement system comprising: a wearable device comprising: a support assembly configured to be worn on a body of a user; and a wearable assembly supported by the support assembly and comprising: a plurality of light sources configured to emit a plurality of light pulses toward a target within the body of the user; and a plurality of detectors each configured to receive a set of photons included in a light pulse wherein a position of the wearable assembly on the support assembly is adjustable, with the teachings of Katnani of having wherein the support assembly comprises position markers to indicate a plurality of different possible positions of the wearable assembly on the support assembly.
Wherein having Everdell`s optical measurement system comprising wherein the support assembly comprises position markers to indicate a plurality of different possible positions of the wearable assembly on the support assembly.
The motivation behind the modification would have been to obtain an optical measurement system comprising of wearable device system that enhances the accuracy of light detection and power consumption since both Everdell and Katnani are wearable devices that measures optical changes by light penetrating animal tissues, wherein Everdell wearable devices that measures optical changes that allow a user to have a (very) large number of light source-detector pairs that can be obtained with this system provides a great improvement in data quality while Katnani wearable devices that measures optical changes that minimizes power consumption of a SPAD architecture, less stress is placed on the SPAD architecture over time, which may lead to increased longevity components within the SPAD architecture.  Please see Everdell (US 20190175068 A1), Paragraph [0096] and Katnani et al. (Patent No.: US 10,340,408 B1), Col. 5, Line [42-45].

 
Regarding claim 10, Everdell and Jobsis in view of Katnani teaches the optical measurement system of claim 1, Everdell further teaches wherein the support assembly includes a locking member configure to lock the wearable assembly at the position on the support assembly (Fig. 11-12. Paragraph [0130]-Everdell discloses the docks 300 are then pushed up against the respective backing plates 800 from the exterior of the sheet-like member 700. The pins 802 of the backing plates 800 are received in and lock against recesses provided in the docks 300 in for example a snap-fit connection. The light guide arrangement 400 for each device 220 is then push-fitted into the Main body of the dock 300 from the underside of the sheet-like member 700.). 

Regarding claim 11, Everdell and Jobsis in view of Katnani teaches the optical measurement system of claim 1, Everdell further teaches further comprising a processing unit (Fig. 1, #160 and #170 called a base unit and a computer. Paragraph [0065]-Everdell discloses the apparatus 100 in this example has at least one device 120 and a bus 150, which in use is in communication with a base unit 160 which in turn is in communication with a data recorder such as a computer 170. The base unit 160 may act as a “hub” or master or main controller for the apparatus 100. Please also read paragraph [0134-0135]).  

Regarding claim 12, Everdell and Jobsis in view of Katnani teaches the optical measurement system of claim 11, Everdell further teaches wherein the support assembly is further configured to support the processing unit (Fig. 1 and Fig. 12. Paragraph [0134]-Everdell discloses the electrical serial bus multi-conductor cable 910 is terminated in a “stem” module which is positioned at the back of the measuring arrangement 900. This stem module may contain a circuit that converts the bus for the devices 220 (which may be for example a RS 485 bus) into a USB bus, which enables simple connection of the imaging array provided by the measuring arrangement 900 to a suitable laptop PC, which provides power, control and data collection for the entire imaging array. Please also read paragraph [0135]). 
 
Regarding claim 13, Everdell and Jobsis in view of Katnani teaches the optical measurement system of claim 11, Everdell further teaches wherein the processing unit is included in the wearable assembly (Fig. 1-3 and Fig. 12. Paragraph [0075]-Everdell discloses the device 120 has a device controller 126. The device controller 126 in an example is a microcontroller. Further in paragraph [0076]-Everdell discloses in a specific example the device 120 has a local memory store for the device controller 126. The local memory store may be a part of the device controller 126, particularly in the case that the device controller 126 is a microcontroller.). 
 
Regarding claim 14, Everdell and Jobsis in view of Katnani teaches the optical measurement system of claim 11, Everdell and Jobsis fail to explicitly teach wherein the processing unit is not supported by the support assembly. 
However, Katnani explicitly teaches wherein the processing unit is not supported by the support assembly (Fig. 25. Col. 18, Line [40-51]-Katnani discloses FIG. 25 shows another exemplary brain interface system 2500. Like brain interface system 2300, brain interface system 2500 includes headgear 2502 and a plurality of photodetector units 2504 (e.g., photodetector units 2504-1 through 2504-4) selectively attached to headgear 2502. However, in brain interface system 2500, the master control unit and power source are both included in a self-contained unit 2506 configured to be worn on the shoulders of a user 2508.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Everdell in view of Jobsis and in further view of Katnani of having an optical measurement system comprising: a wearable device comprising: a support assembly configured to be worn on a body of a user; and a wearable assembly supported by the support assembly and comprising: a plurality of light sources configured to emit a plurality of light pulses toward a target within the body of the user; and a plurality of detectors each configured to receive a set of photons included in a light pulse wherein a position of the wearable assembly on the support assembly is adjustable, with the teachings of Katnani of having wherein the processing unit is not supported by the support assembly.
Wherein having Everdell`s optical measurement system comprising wherein the processing unit is not supported by the support assembly.
The motivation behind the modification would have been to obtain an optical measurement system comprising of wearable device system that enhances the accuracy of light detection and power consumption since both Everdell and Katnani are wearable devices that measures optical changes by light penetrating animal tissues, wherein Everdell wearable devices that measures optical changes that allow a user to have a (very) large number of light source-detector pairs that can be obtained with this system provides a great improvement in data quality while Katnani wearable devices that measures optical changes that minimizes power consumption of a SPAD architecture, less stress is placed on the SPAD architecture over time, which may lead to increased longevity components within the SPAD architecture.  Please see Everdell (US 20190175068 A1), Paragraph [0096] and Katnani et al. (Patent No.: US 10,340,408 B1), Col. 5, Line [42-45].


Regarding claim 24, Everdell and Jobsis in view of Katnani teaches the optical measurement system of claim 1, Everdell further teaches further comprising an additional wearable assembly supported by the support assembly (Fig. 12, Paragraph [0130]-Everdell discloses a number of docks 300 for receiving devices 200 are arranged over the sheet-like member 700. The docks 300 are located at positions that correspond to the region(s) to be studied. In this example, the docks 300 are arranged so as to cover the entire cortex of the (human) subject. Each dock 300 is secured to the sheet-like member 700 in this example by first holding the backing plate 800 against the interior of the sheet-like member 700.), wherein positions of the wearable assembly and the additional wearable assembly on the support assembly are independently adjustable (Fig. 12. Paragraph [0130]-Everdell discloses a number of docks 300 for receiving devices 200 are arranged over the sheet-like member 700. The docks 300 are located at positions that correspond to the region(s) to be studied. In this example, the docks 300 are arranged so as to cover the entire cortex of the (human) subject. Please paragraph [0126]).   


Regarding claim 25, Everdell and Jobsis in view of Katnani teaches the optical measurement system of claim 1, Everdell further teaches further wherein the wearable assembly (Fig. 12, #300 called docks. Paragraph [0108]) comprises a plurality of physically connected wearable modules (Fig. 10, #500 and #504 called a PCB and a second part. Paragraph [0114]) and each wearable module comprises a light source (Fig. 10, #223 called light sources. Paragraph [0113]) included in the plurality of light sources and a set of detectors (Fig. 10, #225 called a light detector. Paragraph [0112]) included in the plurality of detectors (Fig. 10. Paragraph [0112-0113]). 


Regarding claim 42, Everdell teaches a wearable device for use in an optical measurement system (Fig. 1, #100 called an apparatus. Paragraph [0064]), the wearable device (Fig. 1, and Fig. 6-12, #220 called a device. Paragraph [0108]-Everdell disclose the device 220 is removably received in and connectable to the dock 300. The dock 300 itself may be one of a number of docks 300, each for receiving a respective device 220 and which may be carried on or fixed to some carrier. A specific example of this, in the form of a cap or headgear, will be discussed with reference to FIG. 12.) comprising: 
a support assembly (Fig. 12, #900 called a measuring arrangement. Paragraph [0129]) configured to be worn on a body of a user (Fig. 12. Paragraph [0128]-Everdell discloses FIG. 12 shows an example of a portion of a measuring arrangement 900 for fitting to an animal body fore measuring changes in concentration of a chromophore in the animal body. This example is in the form of a cap or headgear to be worn on the subject's head. Other configurations and arrangements are possible. For example, the measuring arrangement 900 may be in the form of a sleeve for fitting over a limb or a more simple sheet for placing over or wrapping round some other body part. Further in paragraph [0129]-Everdell discloses the measuring arrangement 900 has a sheet-like portion 700. (A portion of this corresponds to the retaining member or sheet 700 discussed with reference to FIG. 11 above.) The sheet-like portion 700 may conveniently be a flexible, stretchable fabric. An example is neoprene.) and 
comprising: a body support portion (Fig. 12, #700 called a retaining member or sheet. Paragraph [0129]) configured to be supported by the body of the user (Fig. 12. Paragraph [0128-0129]); 
and a support member (Fig. 11-12, #800 called a backing plate. Paragraph [0130]) adjustably connected to the body support portion and configured to adjustably support a wearable assembly (Fig. 1-3 and Fig. 12. Paragraph [0010]-Everdell discloses in an example, the connection arrangement is provided at least in part by a shared bus having plural connector ports to which the device controllers of at least some of the devices are respectively connected. In an example, at least one of the devices has a connector for removably (Wherein the connector is adjustable.) connecting the device to the shared bus. Please also read paragraph [0077 and 0131]), 
the wearable assembly (Fig. 12, #300 called docks. Paragraph [0108]) comprising: a plurality of light sources (Fig. 10-12, #222 called a light source unit. Paragraph [0110-0111]) configured to emit a plurality of light toward a target within the body of the user (Fig. 10-12. Paragraph [0111]-Everdell discloses each light source unit 222 has or contains at least one light source 223 for emitting light. In an example a light source unit 222 has a plurality of light sources 223. In the specific example shown, each light source unit 222 has three light sources 223. Each light source 223 may emit light having a wavelength in the range of for example around 600 nm to 1000 nm. The light sources 223 may emit light having different wavelengths. That is, in an example, each light source unit 222 has a first light source 223 which can emit light at a first wavelength, a second light source 223 which can emit light at a second wavelength, and a third light source 223 which can emit light at a third wavelength, each wavelength being different. The light sources 223 may be for example light-emitting diodes (LEDs). In use in an example, each of the light sources 223 is powered in turn such that, at least within a particular light source unit 222, only one light source 223 is emitting light at a time. Further in paragraph [0124]-Everdell discloses light guides 402 channel the light from the light source units 222 to the tissue (wherein the tissue is a part within the body of the user.) under investigation and back from the tissue to the light detector units 224. Please read paragraph [0062]); 
and a plurality of detectors (Fig. 10-12, #224 called a light detector unit. Paragraph [0112]) each configured to receive a set of photons included in a light (Fig. 10-12. Paragraph [0112]-Everdell discloses the light detectors 225 are arranged to detect light having a wavelength that is emitted by the light sources 223. In use in an example, each light detector 225 is continually able to detect light.). 
Although, Everdell teaches a plurality of detectors each configured to receive a set of photons included in a light. Everdell fail explicitly teaches a plurality of detectors each configured to receive a set of photons included in a light included in the plurality of light after the set of photons is scattered by the target.
However, Jobsis explicitly teaches a plurality of detectors each configured to receive a set of photons included in a light included in the plurality of light after the set of photons is scattered by the target (Fig. 12A. Col. 12, Line [17-35]-Jobsis discloses the photo diode circuitry 155 includes a photo diode 170 and a suitably housed conventional filter-amplifying circuit 175 which through connecting wires 176 provide electrical signals related to the light reflected back at the point of light entry. Photo diode circuit 156 includes a similar photo diode 180 and a suitably housed conventional filter-amplifying circuit 185 which through connecting wires 186 provide electrical signals related to the collected reflected and scattered light from the organ or other body portion being observed and which is measured by the circuitry 85.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Everdell of having a wearable device for use in an optical measurement system, the wearable device comprising: a support assembly configured to be worn on a body of a user and comprising: a body support portion configured to be supported by the body of the user; and a support member adjustably connected to the body support portion and configured to adjustably support a wearable assembly, the wearable assembly, with the teachings of Jobsis of having wherein a plurality of detectors each configured to receive a set of photons included in a light included in the plurality of light after the set of photons is scattered by the target.
Wherein having Everdell`s optical measurement system comprising of wearable device wherein a plurality of detectors each configured to receive a set of photons included in a light included in the plurality of light after the set of photons is scattered by the target.
The motivation behind the modification would have been to obtain an optical measurement system comprising of wearable device system that enhances the accuracy of light detection since both Everdell and Jobsis are wearable devices that measures optical changes by light penetrating animal tissues, wherein Everdell wearable devices that measures optical changes that allow a user to have a (very) large number of light source-detector pairs that can be obtained with this system provides a great improvement in data quality while Jobsis wearable devices that measures optical changes that is directed to improvements in means for orienting in reference to the body, supporting on and attaching to the body, and shielding from ambient light at the point of attachment the light sources.  Please see Everdell (US 20190175068 A1), Paragraph [0096] and Jobsis et al. (Patent No.: US 4,321,930 A), Col. 2, Line [45-48].
Everdell in view of Jobsis fail to explicitly teach light pulse.
However, Katnani explicitly teaches light pulse (Fig. 1-3A-B and Fig. 8. Col. 6, Line [14-18]-Katnani discloses control circuit 206 may control a gate delay, which specifies a predetermined amount of time control circuit 206 is to wait after an occurrence of a light pulse (e.g., a laser pulse) to put the SPAD in the armed state. To this end, control circuit 206 may receive light pulse timing information, which indicates a time at which a light pulse occurs (e.g., a time at which the light pulse is applied to tissue within the brain).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Everdell in view of Jobsis of having a wearable device for use in an optical measurement system, the wearable device comprising: a support assembly configured to be worn on a body of a user and comprising: a body support portion configured to be supported by the body of the user; and a support member adjustably connected to the body support portion and configured to adjustably support a wearable assembly, the wearable assembly, with the teachings of Katnani of having wherein light pulse.
Wherein having Everdell`s optical measurement system comprising light pulse.
The motivation behind the modification would have been to obtain an optical measurement system comprising of wearable device system that enhances the accuracy of light detection and power consumption since both Everdell and Katnani are wearable devices that measures optical changes by light penetrating animal tissues, wherein Everdell wearable devices that measures optical changes that allow a user to have a (very) large number of light source-detector pairs that can be obtained with this system provides a great improvement in data quality while Katnani wearable devices that measures optical changes that minimizes power consumption of a SPAD architecture, less stress is placed on the SPAD architecture over time, which may lead to increased longevity components within the SPAD architecture.  Please see Everdell (US 20190175068 A1), Paragraph [0096] and Katnani et al. (Patent No.: US 10,340,408 B1), Col. 5, Line [42-45].



Allowable Subject Matter
	Claim 15, along with respective dependent claims, claim 16-23, are therefrom objected to as being dependent upon rejected base claims, claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, once the claim objections are overcome.
	Claims 26 and 36 are independent claims and are allowable with respective dependent claims 27-33, and 35, and 37-41 since prior arts were not found to teach all of Claims 26 and 36 limitations as recited.


The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 15, the prior arts fail to explicitly teach, further comprising a position alignment system configured to facilitate positioning of the wearable assembly at a same position on the body of the user during different use sessions of the wearable device (wherein the position alignment system have a structure associated with it which is a camera system that is located in an optical measurement system on the front of a headwear that identify body, anatomical features and compare the images record in memory from the previous use, the structure as described in applicant`s disclosure dated 02/16/2021 as in Fig. 13 and Fig. 15 and Paragraph [0112], based on the functional language since the term “position alignment system configured to” is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.), as claimed in claim 15.

Regarding claim 26, the prior arts fail to explicitly teach, a position alignment system configured to facilitate positioning of the wearable assembly at a same position on the body of the user during different use sessions of the wearable device (wherein the position alignment system have a structure associated with it which is a camera system that is located in an optical measurement system on the front of a headwear that identify body, anatomical features and compare the images record in memory from the previous use, the structure as described in applicant`s disclosure dated 02/16/2021 as in Fig. 13 and Fig. 15 and Paragraph [0112], based on the functional language since the term “position alignment system configured to” is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.), as claimed in claim 26.

Regarding claim 36, the prior arts fail to explicitly teach, wherein the second providing, by the position alignment system, a notification indicating that the present position of the wearable assembly is the same as a previously used reference position of the wearable assembly on the body of the user (wherein the position alignment system have a structure associated with it which is a camera system that is located in an optical measurement system on the front of a headwear that identify body, anatomical features and compare the images record in memory from the previous use, the structure as described in applicant`s disclosure dated 02/16/2021 as in Fig. 13 and Fig. 15 and Paragraph [0112], based on the functional language since the term “position alignment system configured to” is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.), as claimed in claim 36.

 Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Ayaz et al.  (US 20150038812 A1)- Described herein are fNIR-based brain computer interfaces. Training of individuals to intentionally control neural activity in specific cortical areas, thereby up-regulating and down-regulating oxygenation levels in specific locations in the brain is also provided herein. Further, continuous and/or binary control over computing environments using fNIR brain computer interfaces. Further still, a scale for brain interface index for oxygenation of a portion of the brain is provided herein....  ...... (Fig. 1. Abstract). 
(b)	Chasins et al. (US 20150157435 A1)- Monitoring the physiological state of an equine by measuring data with which a user can make educated decisions for the well-being of his equine. The physiological monitoring system may consist of wearable sensor units that are removably attached to the equine and a display hub unit which collects data and displays the results to the user. The wearable sensor unit measures data from the equine and sends that data to the display hub unit. The display hub unit then uses that data to evaluate the physiological status of the equine. The evaluation can be based on ambient temperature, heart rate, accelerometer, and skin temperature data. ........... (Fig. 1. Abstract). 
(c)	Johnson et al. (US 20200196932 A1)- A mental state awareness system comprises a non-invasive brain interface assembly configured for detecting brain activity of a user, a processor configured for determining a mental state of a user based on the detected brain activity, and a biofeedback device configured for automatically providing biofeedback to the user indicative of the determined mental state of the user.....  ...... (Fig. 5-6. Abstract). 
(d)	Kopper et al. (US 20200188030 A1)- The present disclosure provides a wearable computing device including (i) one or more sensors, (ii) a partially or fully transparent display, and (iii) a control system. The control system is configured to receive data indicative of a three-dimensional model of a body part. The control system is further configured to receive sensor data from the one or more sensors. Based on the sensor data, the control system is further configured to determine a relative position of a physical body part of a physical body with respect to the wearable computing device............ (Fig. 1. Abstract).
(e)	Poltorak (US 20190200888 A1)- A method of transplanting a desired emotional state from a donor to a recipient, comprising determining an emotional state of the donor; recording neural correlates of the emotional state of the donor who is in the desired emotional state; analyzing neural correlates of the emotional state of the donor to decode at least one of a temporal and a spatial pattern corresponding to the desirable emotional state; converting said at least one of a temporal and a spatial pattern corresponding to the desirable emotional state into a neurostimulation pattern; storing the neurostimulation pattern in the nonvolatile memory; retrieving the neurostimulation pattern from the nonvolatile memory; stimulating the recipient's brain with at least one stimulus modulated with the neurostimulation pattern to induce the desired emotional state in the recipient......  ...... (Fig. 14. Abstract). 
(f)	SARUSSI et al. (US 20180020960 A1)- The subject matter discloses a device for measuring biological properties of an examined tissue, the device comprising at least one light source configured and operable to illuminate the examined tissue with light radiation of one or more wavelengths at a certain light illumination direction; and a light detector located at a same side of said examined tissue and configured and operable to receive light components of said one or more wavelengths reflected from the examined tissue in response to the illuminated light radiation at a certain light detection direction, and to generate measurement data indicative thereof…(Fig. 1. Abstract).
(g)	Vanegas et al. (US 20200022581 A1)- A flexible head probe and modular head probe system that includes an optical functional near-infrared spectroscopy (fNIRS) system and integrated position sensor. The head probe and modular head probe system determines physiological data based upon the optical information gathered by the fNIRS system and gathers motion and position data from the position sensor. The physiological data and motion and position data are combined to permit topographical and tomographic analyses of a user's brain tissue.…(Fig. 1. Abstract).
(h)	WALLOIS et al. (US 20170367650 A1)- Disclosed is a device suitable for measuring the brain activity signals of an individual, the device being intended to be placed on the head of the individual and having a structure intended to carry sensors, the structure allowing the position of the sensors to be adjusted. The structure of the device has: a deformable central support, which is able to adapt to the curvature of the head and is intended to be positioned along the head, preferably on the median plane of the cranium; flexible guides, which extend laterally with respect to the central support and are spaced apart from each other; sensor supports, which are rigidly connected and fixed to the flexible guides, in adjustable positions along the flexible guides; and a system for tightening the flexible guides..…(Fig. 1. Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar)) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628